Per Curiam.
The plaintiff broker had substantially performed his duty when the conclusion of the transaction was deliberately prevented by defendant’s refusal to proceed.
The risks of failure assumed by a broker, as enumerated in the leading case of Sibbald v. Bethlehem Iron Co. (83 N. Y. 378, 383, 384), do not include bad faith on the part of the employer.
Judgment reversed, with thirty dollars costs, and judgment directed in favor of plaintiff for the amount demanded in the complaint, with costs.
All concur; present, Bijur, Callahan and Peters, JJ.